DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2022 has been entered.
 
Request for Reconsideration
Applicant's reply dated 5/24/2022 has been entered. The claims were not amended. Claims 95-105 and 107-110 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Response to Arguments
Applicant’s arguments on pages 5 and 6 of the reply have been fully considered, but not found persuasive of error for the reasons given below.
On pages 5-6 of the reply, Applicant alleges that Ingber and Daridon are deficient by not teaching every element of claim 95, as was amended previously to recite “2) a first reservoir located internal, and opened, to the anaerobic or hypoxic chamber” (e.g. fluidly connected to the anaerobic or hypoxic chamber). Applicant appears to emphasize “opened to”, but this is not found persuasive of error because the examiner’s broadest reasonable interpretation of the scope of the claim was made in the last Office Action of record (and is reproduced above), no controlling definition was found in the disclosure that might otherwise render the claim interpretation of record unreasonable, and no additional evidence was presented that that might otherwise render the claim interpretation of record unreasonable. See M.P.E.P. § 2111.01. Furthermore, the arguments are not found persuasive of error as all the requirements for a prima facie case for obviousness are met as set forth in M.P.E.P. § 2142: 1) the relevant teachings of Ingber and Daridon are cited, 2) the difference(s) between the claims as the reference(s) are articulated, 3) the proposed modification of Ingber with Daridon is articulated, and 4) an explanation as to why the claimed invention would have been obvious before the invention was filed with a clear articulation of a reasonable expectation of success and motivation to do so; also see M.P.E.P. § 2141 and 2143. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 95-105 and 107-110 are rejected under 35 U.S.C. 103 as being unpatentable over Ingber et al. (US 2014/0038279; provided in the IDS dated 9/19/2018) in view of Daridon et al. (US 8,658,418).
This rejection addresses the embodiment of an anerobic gas chamber in contact with at least part of the first cell culture channel for claim 97.
Ingber teaches a method of perfusing a microfluidic device, the method comprising: 1) providing the microfluidic device of Fig. 3, 5, 6, or 12, wherein said device has a first and second fluid source (e.g. bottom and top fluid flow, see Fig. 5) separated by a semi-permeable membrane (i.e. flexible porous membrane, see Fig. 5 and ¶0070), wherein the fluid sources are attached to separate reservoirs (¶0064 (¶Fig. 21 and ¶0066-0068), an anaerobic gas chamber in contact with at least part of a first cell culture channel (¶0015; ¶0113), wherein the fluid provided to the first cell culture channel is deoxygenated and operated under hypoxic or anaerobic conditions (¶0113-0114), and wherein fluid provided to the second cell culture channel is oxygenated or deoxygenated (¶0113, e.g. anerobic), 2) loading one side of the semi-permeable membrane with endothelial cells and the other, opposing, side with epithelial cells (Fig. 5; also Example 1 ¶0202 for Caco-2 epithelial cells and human microvascular endothelial (HMVE) cells), and 3) perfusing each channel with fluidic culture medium (¶0202), reading on claims 95-99, 101, 102, 105, 107, 108 (i.e. the Caco-2 epithelial cells being intestinal epithelial cells, see ¶0200), and 109. Ingber teaches a fluid source can be a reservoir or other container comprising a volume of fluid such that the fluid can be caused to move from the fluid source and through the one or more channels of the fluidic device (¶0066), reading in-part on the internal reservoirs of claim 95. Ingber teaches an additional embodiment further seeding the semi-permeable membrane of the microfluidic device with immune cells such as blood mononuclear cells (¶0105-0106), reading on the blood component of claim 100. Ingber teaches an additional embodiment wherein animal cells are co-cultured with anaerobic bacteria (¶0103 and ¶0108-0111), reading on claims 103 and 104. Ingber teaches the intestinal epithelial cells in the cell culture system comprise villi structures (¶0103), reading on claim 110.
Regarding claim 95, Ingber does not teach a single embodiment comprising the microfluidic cell culture device of Fig. 5 and perfusion with reduced-oxygen fluid. However, as Ingber expressly contemplates such a modification as cited above, it would have been obvious before the invention was filed to add the reduced-oxygen fluid embodiment of Ingber to the device of Fig. 5 to thus perfuse Ingber’s microfluidic device with a low/reduced oxygen fluid.  A person of ordinary skill in the art would have had a reasonable expectation of success in doing so and would have been motivated to make the substitution because Ingber expressly considers the modification, thus predictably yielding a (cell culturing) method of perfusing a device with a low/reduced oxygen fluid. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 414, 82 USPQ2d 1385, 1395-96 (2007) (quoting Sakraida v. AG Pro, Inc., 425 U.S. 273, 282 (1976)).
Regarding claim 95, Ingber does not teach a first or second reservoir located/housed internally and opened (e.g. fluidly connected) to the anaerobic or hypoxic chamber.
Daridon teaches a microfluidic device for detecting and/or culturing cells (Abstract). Daridon teaches that the input mechanism may receive material from internal or external reservoirs (Col. 14, lines 29-61), reading on claim 95. 
Regarding claim 95, It would have been obvious before the invention was filed to substitute the external reservoirs in microfluidic device of Ingber with the internally placed reservoirs of Daridon in Ingber’s microfluidic device. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Ingber and Daridon are directed towards microfluidic devices and teach use of said devices for culturing cells, and because Ingber teaches generic positioning of the reservoirs relative to the microfluidic device thus encompassing both internal and external positioning (e.g. ¶0066 of Ingber). The skilled artisan would have been motivated to do so because the simple substitution of one known element for another to obtain predictable results must be held prima facie obvious absent any showing to the contrary. See M.P.E.P. § 2143(B). In this case, Ingber only differs from the device in the claim device by the placement of the reservoirs, and Daridon makes clear that internally placed reservoirs on microfluidic devices were known, and that the substitution of externally placed reservoirs with internally placed reservoirs would be predictable to yield internally placed reservoirs on Ingber’s microfluidic device.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Conclusion
No claims are allowed. No claims are free of the art.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Sean C. Barron/Primary Examiner, Art Unit 1653